Exhibit 10.25 ACQUISITION AGREEMENTAMONGMATERIAL TECHNOLOGIES, INC.,BRIDGE TESTING CONCEPTS, INC.,ANDBRENT PHARES TABLE OF CONTENTS ARTICLE 1SALE AND PURCHASE OF THE SHARES 1.1 Issuance of the Shares 1 1.2 Consideration 1 1.3 Lockup 2 ARTICLE 2REPRESENTATIONS AND WARRANTIES 2.1 Representations and Warranties of the Parties 2 2.1.1 Organization, Standing, Power 2 2.1.2 Authority 3 2.1.3 Capitalization of the Parties 3 2.1.4 Subsidiaries 4 2.1.5 No Defaults 4 2.1.6 Governmental Consents 5 2.1.7 Financial Statements 5 2.1.8 Absence of Undisclosed Liabilities 5 2.1.9 Absence of Changes 5 2.1.10 Patents and Trademarks 6 2.1.11 Certain Agreements 6 2.1.12 Compliance with Other Instruments 6 2.1.1.13 Employee Benefit Plans 7 2.1.14 Other Personal Property 7 2.1.15 Properties and Liens 7 2.1.16 Inventory 7 2.1.17 Major Contracts 7 2.1.18 Questionable Payments 8 2.1.19 Recent Transactions 9 2.1.20 Leases in Effect 9 2.1.21 Taxes 9 2.1.22 Disputes and Litigation 9 2.1.23 Compliance with Laws 10 2.1.24 Related Party Transactions 10 2.1.25 Minute Books 10 2.1.26 Disclosure 10 2.1.27 Reliance 11 2.2 Representations and Warranties of Seller 11 2.3 Representations and Warranties of Buyer 11 ARTICLE 3CONDITIONS PRECEDENT 3.1 Conditions to Each Party’s Obligations 12 3.2 Conditions to Seller's Obligations 12 3.3 Conditions to Buyer's Obligations 13 ARTICLE 4CLOSING AND DELIVERY OF DOCUMENTS 4.1 Time and Place 14 4.2 Deliveries by Seller 14 4.3 Deliveries by the Company 14 4.4 Deliveries by Buyer 15 ARTICLE 5INDEMNIFICATION 5.1 Seller and the Company's Indemnity Obligations 15 5.2 Buyer's Indemnity Obligations 15 ARTICLE 6DEFAULT, AMENDMENT AND WAIVER 6.1 Default 16 6.2 Waiver and Amendment 16 ARTICLE 7MISCELLANEOUS 7.1 Expenses 17 7.2 Notices 17 7.3 Entire Agreement 18 7.4 Survival of Representations 18 7.5 Incorporated by Reference 18 7.6 Remedies Cumulative 18 7.7 Execution of Additional Documents 18 7.8 Costs and Fees 18 7.9 Choice of Law 19 7.10 Jurisdiction 19 7.11 Attorneys’ Fees 19 7.12 Binding Effect and Assignment 19 7.13 Counterparts; Facsimile Signatures 19 7.14 Conflict Waiver 19 Table of ContentsTable of Schedules and Exhibits Exhibit
